DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said slot exposing at least a portion of the bonding base between the separated lateral wings and extending along said slot” (lines 8-10); it is unclear which element(s) - the slot, the bonding base, or the lateral wings - extending along said slot.  
Furthermore, the above recitation in claim 1 allows for interpretation that the slot is extending along the slot itself, which is indefinite because an element cannot be its own reference point.  That is, it is unclear what does it mean by “said slot… extending along said slot”?      
Likewise, claim 8 similarly recites “said slot exposing at least a portion of the bonding pad of the bonding base between the separated lateral wings and extending along said slot” (lines 10-12), which is indefinite as reasoned above herein.  
Claims 1 and 8 each recites “the lingual surface” (line 2) which lacks antecedent basis.  
Claims 1 and 8 each recites “a patient’s upper anterior tooth” (line 2), “a tooth” (claim 1 line 4; claim 8 line 4 and line 8), and “the tooth” (last line in both claims 1 and 8).  It is unclear whether all such recitations are referring to the same or different tooth.  Note that since the claims are directed to a method(s), the recited step(s) and the location(s) of carrying out such step(s), e.g. “for bonding to a tooth”, “release…from the tooth”, etc., are given patentable weight.  Therefore, it is unclear whether the bite ramp is being bonded and debonded to one same tooth or various different teeth. 
Claim 1 recites “the bonding base” (line 5, line 9, line 16), which lacks sufficient antecedent basis in the claim.  It is unclear whether such “bonding base” is the same or different from “an anterior base” (line 4).  Claims 3-5, 7, 8, and 10-12, each also recites “the bonding base”, which lacks sufficient antecedent basis in the claim as reasoned herein. 
Claims 2, 5, 8, and 11, each recites the directional limitation “vertical”, which is indefinite because the claims are directed to a method using a product (the orthodontic bite ramp) of which product’s directional limitations are arbitrary without a reference point.  For example, the recited “vertical” direction have different and sometimes opposite meaning depending on how and where the ramp is positioned, whether the patient is standing or lying down, etc. 
Claims 4-5 and 10-11 each recites “the lingual edge” which lacks antecedent basis. 
Claim 7 recites “a plurality of slots dividing the body into at least three separate lateral wings wherein each slot…” (lines 2-3).  It is unclear whether the recitation 
Claim 12 recites “the slots” (line 1) and “the outermost lateral wings” (lines 1-2), both of which lack sufficient antecedent basis.    See rejection of claim 7 above.  


Claim Rejections - 35 USC § 102/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-8, and 11-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotte (6,364,659), or in the alternative, under 35 U.S.C. 103 as obvious over Lotte in view of Hansen (5,439,379). 
Regarding claim 1, Lotte discloses a method of orthodontic treatment comprising: bonding an orthodontic bite ramp 10 to the lingual surface of a patient's upper anterior tooth 14 (Fig. 4).  The orthodontic bite ramp has: a body 16 having an anterior base 12/22 for bonding attachment to a tooth; an occlusal surface 16 extending lingually from the base; and a lingual aspect 20; and a slot 32 in the lingual aspect of the orthodontic bite ramp 10 dividing the body into lateral wings 24 separated by the slot 32 (Figs. 1-3).  
Lotte further discloses limiting closure of the patient's mandible by employing the occlusal surface 16 of the orthodontic bite ramp 10 as a stop limiting upward movement of the patient's lower teeth 26 (Fig. 4).  
Lotte further discloses debonding the orthodontic bite ramp by compressing the wings 14 of the orthodontic bite ramp together by application of a lateral compressive force to deform the base 12/22 and thereby release the orthodontic bite ramp from the tooth (abstract; column 4 lines 52-67 - “During debonding, the base 12 and the labial section 22 bend to a concave configuration as the sections 18, 20 are squeezed together”).
Regarding the newly recited limitation(s) “said slot exposing at least a portion of the bonding base between the separated lateral wings”, note that, under 35 U.S.C. 102, Lotte’s slot exposes a portion of the bonding base (area 32 in Fig. 1).  Furthermore, note that Lotte discloses the base and the body 16 are integral one-piece construction (column 4 lines 2-5).  Therefore, Lotte’s base 12/22 is reasonably interpreted as 
Alternatively, under 35 U.S.C. 103, Hansen discloses an orthodontic device comprising a base 36/38 with lateral wings 22, 24 mounted thereon; wherein there is a slot 30/32 between the lateral wings; and the slot 30/32 is shown exposing at least a portion of the bonding base 36/38 (Figs. 1-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lotte by mounting the lateral wings directly on the base as taught by Hansen in order to streamline the manufacturing process, reduce material cost, and allow for effective compressive force transfer from the wings to the base during debonding (Hansen, Fig. 4). 
As to claim 2, Lotte’s slot 32 is shown being vertical.  As to claim 3, Lotte’s bonding base 12/22 comprises a bonding pad 22 and wherein the slot 32 extends through the body of the orthodontic bite ramp to the bonding pad to expose a portion of the bonding pad 22.  As to claim 5, Lotte discloses the bite ramp having a cross-section in a vertical plane perpendicular to the base tapering (at 24) rearward from the base to the lingual edge (Fig. 4).  As to claim 6, the slot 32 extends the entire inciso-gingival length.  
As to claims 7 and 12, Lotte discloses a slot 32 dividing the body into two lateral wings (Figs. 1-2), failing to disclose a plurality of slots dividing the body into at least three lateral wings as claimed.  Hansen discloses a plurality of slots dividing the body into four lateral wings (Fig. 1 shows left and right slots 30 between wings 26 and 28, slot 
Furthermore, with Lotte disclosing one slot dividing the body into two lateral wings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a plurality of slots and more than two lateral wings since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP §§ 2144.04.
Regarding claims 8-9 and 11, Lotte discloses the invention as claimed as detailed above with respect to claims 1-3 and 6-7.  Particularly to claim 8, note that Lotte discloses a bonding pad 22 secured to a bonding base 12; wherein the slot 32 exposing at least a portion of the bonding pad 22 (Figs. 1-4).

7.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lotte/Hansen, as applied to claims 1 and 8 as detailed above, and further in view of Doyle (5,863,198).  
Lotte/Hansen discloses the invention substantially as claimed as detailed above with respect to claims 1 and 8.  As to claims 4 and 10, Lotte/Hansen, however, fails to disclose a positioning jig as claimed.  Doyle discloses a positioning jig 166 for positioning an orthodontic bite ramp 172 with respect to a tooth 168 during bonding of the bite ramp to the tooth (Fig. 12).  The jig 166 has a notch (best pointed to by . 

Response to Arguments
8.	Applicant's arguments filed regarding the newly made amendments to the claims have been fully considered but they are not persuasive as having overcome Lotte and/or Lotte in view of Hansen.  
Regarding the newly recited limitation(s) “said slot exposing at least a portion of the bonding base between the separated lateral wings”, note that, under 35 U.S.C. 102, Lotte’s base 12/22 is comprised of section 12 and section 22 which are integral one-piece (Figs. 1-3; column 4 lines 2-5).  As such, slot 32 exposes at least a portion of the bonding base 12/22.   Lotte further discloses debonding the orthodontic bite ramp by compressing the wings 14 of the orthodontic bite ramp together by application of a lateral compressive force to deform the base 12/22 and thereby release the orthodontic bite ramp from the tooth (abstract; column 4 lines 52-67 - “During debonding, the base 12 and the labial section 22 bend to a concave configuration as the sections 18, 20 are squeezed together”).
Alternatively, under 35 U.S.C. 103, Hansen discloses an orthodontic device comprising a base 36/38 with separated lateral wings 22, 24 mounted thereon; wherein .
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the 

/Hao D Mai/
Examiner, Art Unit 3772                                                                                                                                                                                            

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772